Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 16/771,744 in response to an amendment filed on 10/06/2021; the original application was filed on 06/11/2020. Claims 7-9, 11, 14 and 15 are currently pending and have been considered below. Claims 1-6, 10, 12 and 13 have been cancelled. Claims 7, 11 and 14 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 6/11/2020 and 2/9/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9, 11, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over XUE et al. (US 2017/0265156  A1) in view of Nokia, Alcatel-Lucent Shanghai Bell, (On remaining System Information Delivery) herein Nokia.

Regarding claims 7, 11, 14 and 15, a terminal [FIGS. 14A and 14B illustrate NB-IoT user equipment (UEs) utilizing an indicated channel raster offset according to an embodiment of the present disclosure, (Xue et al., Paragraph 31)], comprising:
a receiver that detects a synchronization signal block including a broadcast channel, [The NB-IoT downlink has synchronization signals (i.e., NB-primary synchronization signal (NB-PSS) and NB-secondary synchronization signal (NB-SSS)), broadcast channels (i.e., NB-physical broadcast channel (NB-PBCH)), control channels (i.e., NB-physical downlink control channel (NB-PDCCH)) and data channels (i.e., NB-physical downlink shared channel (PDSCH)), please see figure 4, (Xue et al., Paragraph 57)],
and a processor that interprets an information element within the broadcast channel differently depending on whether a condition is met, [If the operation mode is explicitly indicated, the contents and interpretations of NB-MIB can be different for different operation mode. For example, the pre-defined K (K.gtoreq.1, e.g., K=2) most significant bit (MSB) or least significant bit (LSB) can be used for operation mode indication, Please see figures 10A and 10B, (Xue et al., Paragraphs 111-1115)],
Xue et al. fails to explicitly teach that the condition comprises at least one of: a system information block that is associated with the synchronization signal block not being present,  
Nokia et al. teaches that if UE does not have valid minimum system information the UE will attempt of acquiring it. The first step is to figure out how the rest of the minimum system information is being transmitted. We expect that MIB will indicate whether it is broadcasted as part of NR-PDSCH transmission similar to LTE or whether it is transmitted in sweeping manner or whether there is no transmission at all, UE starts reception of the rest of the minimum SI based on the indication in MIB (via NR-PDSCH or beam sweep). After the UE has valid minimum SI, it will evaluate the cell validity for camping. If the cell does not broadcast the rest of the minimum SI and UE does not have valid stored minimum SI available, the UE consider the cell as barred and should search for other cells, (See Page 1, section 2.4 and 2.5), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Xue et al. by including that the condition comprises at least one of: a system information block that is associated with the synchronization signal block not being present, and a control resource set (CORESET) for receiving the system information block that is associated with the synchronization signal block not being present, (Nokia et al., See Page 1, section 2.4 and 2.5), in order to allow the UE to initiate fast connection re-establishment in case of sudden drop of the signal quality, (Nokia et al., See Page 1, last paragraph).

Regarding claims 8, the terminal wherein when the condition is not met, then the information element indicates the (CORESET) for receiving the system information block, [The operation mode can be explicitly indicated in the broadcast information. A field of `Operation Mode Indication` can be added in NB-MIB carried by NB-PBCH (1 bit: in-band or not; 2 bits: guard-band, standalone, in-band case 1, in-band case 2), (Xue et al., Paragraph 111)].

Regarding claim 9, the terminal wherein when the condition is met, the information element indicates one of:
an offset from a synchronization raster of the synchronization signal block to a synchronization raster in which a subsequent synchronization signal block, associated with a system information block, is present, and a synchronization raster range in which the subsequent synchronization signal block, associated with the system information block, is not present, [receiving, from a base station, a master information block (MIB) for a first communication using a first frequency bandwidth, identifying a frequency offset between a center frequency of the first frequency bandwidth and a channel raster for a second communication using a second frequency bandwidth based on information in the MIB, and receiving, from the base station, signals, through the first communication, based on the frequency offset, (Xue et al., Paragraph 11)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478